USDC IN/ND case 2:17-cr-00082-JVB-APR document 90 filed 12/04/20 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                       )
          Plaintiff,                            )
                                                )
       v.                                       )   CAUSE NO.: 2:17-CR-82-JVB-APR
                                                )
ADAM RUSSELL HEGYI,                             )
         Defendant.                             )

                                   OPINION AND ORDER

       This matter is before the Court on an Emergency Motion for Compassionate Release

Due to the COVID-19 Pandemic [DE 85], filed by Defendant Adam Hegyi, pro se, on

November 20, 2020. The Government filed a response on December 2, 2020.

                                       BACKGROUND

       On June 2, 2017, a Complaint was filed alleging that Defendant violated 18 U.S.C. §§ 1470

and 2261A(2). Defendant was arrested on June 6, 2017, pursuant to an arrest warrant. He was held

without bond pending trial. On July 19, 2017, an Indictment was filed, charging Defendant with

two counts of production of child pornography in violation of 18 U.S.C. § 2251(a) and one count

each of receipt of child pornography in violation of 18 U.S.C. § 2252(a)(2), transfer of obscenity

in violation of 18 U.S.C. § 1470, distribution of child pornography in violation of 18 U.S.C.

§ 2255(a)(2), and online stalking in violation of 18 U.S.C. §§ 2261A(2)(B) and 2261(b)(5).

       On September 27, 2018, Defendant pled guilty to the two counts of production of child

pornography pursuant to a plea agreement. At the January 9, 2019 sentencing hearing, the Court

dismissed the remaining counts on the Government’s motion, and sentenced Defendant to 270

months imprisonment and 17.5 years supervised release on the counts to which Defendant pled
USDC IN/ND case 2:17-cr-00082-JVB-APR document 90 filed 12/04/20 page 2 of 5


guilty. Defendant is currently confined at the United States Penitentiary in Marion, Illinois (USP-

Marion). His anticipated release date is August 7, 2036.

       This is Defendant’s second motion seeking compassionate release due to COVID-19. His

first motion was denied by the Court on June 24, 2020. [DE 76]. After the instant motion was filed,

the Court referred it to the Federal Community Defenders Office to consider whether to file a

supplemental brief in support of the motion. The office declined to do so.

                                            ANALYSIS

       Under 18 U.S.C. § 3582(c)(1)(A), the Court can grant a defendant’s motion for

compassionate release if the defendant complied with the administrative exhaustion requirement

and the Court, having considered the factors found at 18 U.S.C. § 3553(a) as applicable, finds that

extraordinary and compelling reasons warrant compassionate release and that compassionate

release is consistent with the United States Sentencing Commission’s applicable policy statements.

                                    A. Administrative Exhaustion

       The administrative exhaustion requirement is satisfied “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582 (c)(1)(A). It is not apparent that

Defendant has satisfied this requirement. As with his previous motion, the Court declines to

determine Defendant’s compliance with the requirement because the instant motion is denied for

other reasons. See United States v. Barnes, No. 1:06-CR-23-HAB, 2020 WL 6129206, at *2 (N.D.

Ind. Oct. 19, 2020) (citing United States v. Taylor, 778 F.3d 667, 670 (7th Cir. 2015)).




                                                  2
USDC IN/ND case 2:17-cr-00082-JVB-APR document 90 filed 12/04/20 page 3 of 5


                            B. Extraordinary and Compelling Circumstances

        Congress tasked the Sentencing Commission with promulgating a policy statement on

§ 3582(c)(1)(A) and the definition of “extraordinary and compelling reasons.” 28 U.S.C. § 994(t).

The guidelines manual provides that the Court must determine that “the defendant is not a danger

to the safety of any other person or to the community.” U.S. Sentencing Guidelines Manual

§ 1B1.13(2). The policy statement, found in the application notes to § 1B1.13 of the United States

Sentencing Guidelines Manual, provides, as is relevant here, that a defendant’s medical condition

is an extraordinary and compelling reason when the defendant’s serious physical or medical

condition “substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility” and the defendant is not expected to recover from the

condition. Id. at § 1B1.13 cmt. 1.1

        In his previous motion, Defendant cited a heart murmur, shortness of breath, chronic

bronchitis, and a chronic fungal skin infection as medical conditions that supported his case for

compassionate release. In denying the motion, the Court acknowledged Defendant’s skin condition

but found that the medical records did not support Defendant’s assertions of a heart murmur,

shortness of breath, or bronchitis. The Court also considered the sentencing factors of 18 U.S.C.

§ 3553(a). In brief, the Court explained that the nature and circumstances of the offenses –

soliciting pornographic images and video from minors, including an extensive campaign of

extortion and harassment against a 13-year-old girl – weighed against compassionate release. The

Court further noted that he had served less than 15 percent of his 270-month sentence, that he had

declined to participate in sex offender counseling in prison, and that he continued to pose a danger

to victims and the community.


1
  The policy statement does not reflect the First Step Act’s change to § 3582(c)(1)(A), which now permits a defendant
to bring a motion for compassionate release.

                                                         3
USDC IN/ND case 2:17-cr-00082-JVB-APR document 90 filed 12/04/20 page 4 of 5


       Defendant’s situation has not substantially changed since then. In the instant motion, he

further alleges that he has “underdeveloped lungs” and “diminished lung capacity” due to his

premature birth. Defendant attaches what appears to be a page from a bond report, indicating that

his mother reported he “suffered from a heart murmur as an infant.” Mot. Ex. A [DE 85-2].

Updated medical records, provided by the Government in response to the motion, do not indicate

that he has diminished lung capacity, or that any of his alleged conditions are so serious that he

would be unable to provide self-care at the facility. See Resp. Ex. 1 [DE 88-1].

       USP-Marion, where Defendant is housed, has suffered an outbreak of COVID-19. Of 1,200

inmates, the BOP classifies 146 inmates and 18 staff as “positive” for the coronavirus, with 412

inmates    and    19   staff   having    “recovered”      since   the   pandemic     began.    See

https://www.bop.gov/coronavirus/ (last visited December 3, 2020). However, the presence of

COVID-19 in a prison, even in large numbers, does not justify compassionate release on its own.

See, e.g., United States v. Buchanan, No. 1:18-CR-21-HAB, 2020 WL 3790589, at *1 (N.D. Ind.

July 7, 2020) (denying compassionate release despite 360 active cases of COVID-19 at prison);

see also United States v. Collins, No. 14-CR-30038, 2020 WL 2301217, at *2 (C.D. Ill. May 8,

2020) (“[T]he COVID-19 pandemic does not warrant the release of every federal prisoner with

health conditions that makes him more susceptible to the disease.”). The Court again concludes

that Defendant’s alleged medical conditions, and the circumstances of his crime and sentencing,

do not warrant compassionate release.

       In denying Defendant’s motion, the Court

       do[es] not mean to minimize the risks that COVID-19 poses in the federal prison
       system . . . . But the mere existence of COVID-19 in society and the possibility that
       it may spread to a particular prison alone cannot independently justify
       compassionate release, especially considering [the Bureau of Prisons’] statutory
       role, and its extensive and professional efforts to curtail the virus’s spread.

United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020).
                                                4
USDC IN/ND case 2:17-cr-00082-JVB-APR document 90 filed 12/04/20 page 5 of 5


                                   CONCLUSION

For the foregoing reasons, the Court hereby DENIES the Emergency Motion for

Compassionate Release Due to the COVID-19 Pandemic [DE 85].

      SO ORDERED on December 4, 2020.

                                           s/ Joseph S. Van Bokkelen
                                           JOSEPH S. VAN BOKKELEN, JUDGE
                                           UNITED STATES DISTRICT COURT




                                          5
